DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the numerals should be written in parenthesis.  Also, abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text and/or drawings.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  Roman numerals should be written in parenthesis or replaced by “first”, “second” and/or “third” (respectively) if said numerals a referring to “first”, “second” and/or “third” elements.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Chen et al. in view of Heshmat Dehkordi et al.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Chen et al. (CN 110618576 A) discloses:
Regarding claim 1, a large color gamut laser light source system (i.e. wide color gamut and low speckle laser light source system illustrated in Figure 1), comprising: a blue laser light source I (Figure 1, element 6), a reflecting-green transmitting-blue beam combining mirror (Figure 1, element 12), a green laser light source (Figure 1, element 7), a blue excitation light source (Figure 1, element 1), a reflecting-red transmitting-blue-green beam combining mirror (Figure 1, element 13), a fluorescent unit (Figure 1, element 5) and a red laser light source (Figure 1, element 8); wherein: the a light beam emitted by the blue laser light source I (Figure 1, element 6) is incident to a light guide tube (Figure 1, element 15) through the reflecting-green transmitting-blue beam combining mirror (Figure 1, element 12), a light homogenizing plate I (Figure 1, element 9), the reflecting-red transmitting-blue-green beam combining mirror (Figure 1, element 13), and a lens group II (Figure 1, element 14) in sequence; the a light beam emitted by the green laser light source (Figure 1, element 7) is incident to the light guide tube (Figure 1, element 15) through the reflecting-green transmitting-blue beam combining mirror (Figure 1, element 12), the light homogenizing plate I (Figure 1, element 9), the reflecting-red transmitting-blue-green beam combining mirror (Figure 1, element 13), and the lens group II (Figure 1, element 14) in sequence; the a light beam emitted by the blue excitation light source (Figure 1, element 1) is incident to the fluorescent unit (Figure 1, element 5) through the a light homogenizing plate II (Figure 1, element 2), the reflecting-red transmitting-blue-green beam combining mirror (Figure 1, element 13) and a lens group I (Figure 1, element 4) in sequence; the a light beam emitted by the fluorescent unit (Figure 1, element 5) is incident to the light guide tube (Figure 1, element 15) through the lens group I (Figure 1, element 4), the reflecting-red transmitting-blue-green beam combining mirror (Figure 1, element 13), and the lens group II (Figure 1, element 14) in sequence; and the a light beam emitted by the red laser light source (Figure 1, element 8) is incident to the light guide tube (Figure 1, element 15) through the a light homogenizing plate III (Figure 1, element 10), and the lens group II (Figure 1, element 14) in sequence.
Regarding claim 2, the fluorescent material of the fluorescent unit (Figure 1, element 5) is fluorescent ceramic, fluorescent crystal or fluorescent powder (i.e. fluorescent material; see translation, paragraph 0023, line 153 and paragraph 0034, line 240).
Regarding claim 3, the fluorescent material (Figure 1, element 5) generates color light of > 532 nm under an irradiation of the blue excitation light source (see translation, paragraph 0033, lines 212-213).
Regarding claim 4, the beams transmitted or reflected by the beam combining mirror (Figure 1, elements 12 and 13) are incident at an angle of 45 degrees (clearly illustrated in Figure 1).
Regarding claim 5, reflecting the light source with a wavelength in a band of 620 nm to 660 nm and transmitting the light source with a wavelength in the two bands of 400 nm to 620 nm and 660 nm to 700 nm (see translation, paragraph 0033, lines 226-228).
Regarding claim 6, the fluorescent unit (Figure 1, element 5) is constructed by a blue laser diode (Figure 1, element 1) and a fluorescent material adapted to the wavelength of the blue laser diode (i.e. R laser diode; see translation, paragraph 0016, lines 12-14).
Chen et al. teaches the salient features of the present invention as explained above except (regarding claim 1) a large color gamut laser light source system integrated by a notch combining beam having a red notch filter.
Heshmat Dehkordi et al. (US Pub. No. 2018/0106936 A1) discloses a large color gamut laser light source system (Figure 18A) integrated by a notch combining beam (Figure 18A, elements 1833, 1835 and 1837) having a red notch filter (Figure 18A, element 1837).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a large color gamut laser light source system integrated by a notch combining beam having a red notch filter as shown by Heshmat Dehkordi et al. in combination with Chen et al.’s invention for the purpose of reflecting or transmitting a specific frequency of light incident on them (Heshmat Dehkordi et al., page 9, paragraph 0128, lines 2-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (US Pub. No. 2022/0035230 A1) discloses a light source system including a first light source, a second light source including a second blue laser light source, a wavelength conversion element configured to convert second blue laser light into excited light, and a controller. The first light source includes a first blue laser light source configured to emit first blue laser light, a red laser light source configured to emit red laser light, and a green laser light source configured to emit green laser light. The controller controls the first and second blue laser light sources, the red laser light source, and the green laser light source to combine the first blue laser light, the red laser light, and the green laser light to form light source light, or to combine the first blue laser light and the excited light to form the light source light.
Hu et al. (US Pub. No. 2021/0149287 A1) teaches a projection device, comprising a light source device and a control device. The light source device is configured to, according to instructions, emit laser light of first primary color, second primary color, third primary color, and a fourth mixed color fluorescence, respectively. The control device is configured to determine a color gamut range of pixels of an image to be modulated, and transmit the instructions according to the color gamut range to control the light source device to output light required for modulation of the image to be modulated from the laser light of first primary color laser, second primary color, third primary color, and fourth mixed color fluorescence, respectively. The device and method can modulate an image with a wide color gamut, and save light source energy.
Tanaka (US Pub. No. 2019/0394429 A1) shows a light source apparatus including a plurality of laser light sources that emits color light rays having multiple wavelength bands. The light source apparatus further includes a plurality of dichroic mirrors that combines the color light rays and outputs a combined color light rays; and a dynamic diffusion plate that diffuses incident light rays from the plurality of dichroic mirrors to remove speckles specific to laser beams. One of the dichroic mirrors is a dichroic mirror that reflects blue light, and each of the plurality of laser light sources includes a blue laser light source.
Tarpan et al. (US Pub. No. 2019/0037185 A1) discloses a light projection system for generating an image with three primary colors, each primary color being respectively defined by a first, second and third wavebands. The system includes a first blue laser source emitting a first beam in a fourth waveband, the first blue laser source having a first laser driver, a second blue laser source emitting a second beam having a central wavelength and a fifth waveband, the second blue laser source having a second laser driver, a substrate having a wavelength conversion element for emitting light at a plurality of wavelengths after absorption of a light beam at an excitation wavelength within a fifth waveband of the second blue laser source and a beam combiner for combining the combined first beam and the converted beam, which combination results in a white beam. 
Wang et al. (US Pub. No. 2017/0315430 A1) teaches an illumination system including laser light sources, a color wheel element and light combiners. The laser light sources provide laser lights of different colors. One of the laser light sources is disposed on an optical axis. The color wheel element is disposed on the optical axis and on a transmission path of the laser lights, and adjusts wavelengths of the laser lights. The light combiners are disposed on the optical axis and between the laser light source and the color wheel element. The light combiners are pervious to the laser lights or reflect the laser lights to combine the laser lights on the optical axis. The illumination system uses the laser light sources to provide lights of different colors, and in collaboration with a configuration structure of the optical elements thereof, the laser lights with a wider color gamut are provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



12/09/2022